Citation Nr: 1543749	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  09-12 156	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to May 6, 2014, and 70 percent disabling thereafter.

2.  Entitlement to an increased initial rating for loss of balance and dizziness, vestibular origin otitis external and otitis media, right ear with tinnitus and loss of balance (vestibular disability), rated as 10 percent disabling prior to May 6, 2015, and 30 percent disabling thereafter.

3.  Entitlement to service connection for thyroid cancer as a result of exposure to ionizing radiation.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 6, 2014.




REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2007, October 2009, and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

With regard to the Veteran's PTSD claim, the Board notes that the September 2011 rating decision granted service connection and assigned an initial 50 percent rating.  The Veteran did not file a notice of disagreement.  However, in November 2011 the Veteran filed a claim for an increased rating for his PTSD.  In conjunction with his increased rating claim, new and material evidence, in the form of VA treatment records, was received.  As that evidence constitutes new and material evidence and was received within one year of the September 2011 rating decision, that evidence prevented the September 2011 rating decision from becoming final.  Accordingly, the current appeal relates back to the rating decision granting service connection.  See 38 C.F.R. § 3.156(b) (2015) (stating that if new and material evidence is received within the relevant appeal period, the evidence is to be considered as having been filed in connection with the pending claim).  See also Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011).

The Veteran testified at a hearing before the undersigned Veterans' Law Judge (VLJ) in May 2014.  A transcript of that proceeding has been associated with the claims file.  During the pendency of the appeal, the VLJ who conducted the May 2014 hearing left the Board.  In a July 2015 letter, the Veteran and his representative were informed that the Veteran was entitled to an opportunity to testify at a new hearing.  In an August 2015 response, the Veteran's representative indicated that the Veteran did not desire another hearing.  Accordingly, the Board will proceed with adjudication of the claims.  

In August 2014, the Board denied the Veteran's claim for entitlement to service connection for thyroid cancer.  Subsequently, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a May 2015 Order granting a Joint Motion for Remand (JMR), the Board's August 2014 denial was vacated and the appeal was remanded to the Board.  Specifically, the JMR found that the Board erred in relying on statistical analysis alone to deny the claim, without properly examining the Veteran as an individual or obtaining further evidence other than statistics. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that there is outstanding evidence pertinent to the claims.  Specifically, an August 2014 VA treatment record indicated that the Veteran had been referred to the Syracuse Vet Center for psychotherapy.  To date, those treatment records have not been requested or otherwise obtained, a remand is necessary to obtain the outstanding records.  See 38 C.F.R. § 3.159(c)(2)(2015); Dunn v. West, 11 Vet. App. 462 (1998) (noting Vet Center records constructively in possession of VA).  Additionally, a February 24, 2009 discharge summary noted that the Veteran was admitted to the Syracuse VA medical center for neurological symptoms from February 22-24, 2009.  Additionally, a December 2005 discharge summary indicated that the Veteran was admitted to the Syracuse VA medical center from December 5-7, 2005 for radiation treatment for thyroid cancer.  To date, it does not appear that any of the Veteran's inpatient treatment records have been associated with the record.  Accordingly, on remand all outstanding VA treatment records, including all in-patient treatment records, should be associated with the record. 

With regard to the Veteran's claim for an increased initial rating for his vestibular disability, the Board notes that there is conflicting evidence regarding whether the Veteran has another neurological disorder affecting his gait and balance.  SSA records indicate that the Veteran experienced balance and gait problems due to his mild Parkinsonism, action tremor, and ataxia.  Additionally, a November 2005 letter from the Veteran's VA neurologist, Dr. Mihaila, noted that the Veteran's movement disorder, characterized by gait ataxia and action tremors, affected the Veteran's balance and put him at risk for falls.  By contrast, other VA treatment records indicate that the Veteran does not have a chronic degenerative neurological condition, but may have suffered a transient ischemic attack.  While the VA ear and audiological examination reports noted the Veteran's prior cerebrovascular accident and addressed suspected chronic myelopathy, they do not address or distinguish which of the Veteran's reported gait and balance problems are attributable to his service-connected vestibular disability, and those attributable to any non-service-connected neurological disabilities.  Accordingly, the Board finds the VA examination reports of record inadequate for adjudicating the claim.

The JMR found that the Board erred in relying on the September 2007 opinion from the Chief Public Health and Environmental Hazards Officer, which was obtained by the Under Secretary for Health.  Specifically, the JMR found that the opinion was inadequate because in finding that it was unlikely that the Veteran's thyroid cancer was attributable to in-service exposure to ionizing radiation, Dr. Deyton relied on statistical analysis alone and did not properly examine the Veteran or address evidence other than statistics.  In light of the JMR, the Board finds that a remand to provide the Veteran a VA examination and to obtain an addendum opinion from Chief Public Health and Environmental Hazards Officer concerning the etiology of the Veteran's thyroid cancer is warranted.  

With regard to the TDIU claim, the Board finds that it is inextricably intertwined with the remanded claims currently on appeal as any decision on those matters affects the Veteran's TDIU claim.  Therefore, the Board may not properly review the Veteran's TDIU until the AOJ develops and adjudicates the Veteran's remanded claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all outstanding VA treatment records, to include all VA inpatient treatment records, as well as all VA treatment records since August 2014.

If any VA treatment records are unavailable and further attempts to obtain those records would be futile, enter a formal finding of unavailability and notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2015).

2.  With any necessary assistance from the Veteran, obtain any records from Syracuse Vet Center.  If the records from the Syracuse Vet Center are unavailable and further attempts to obtain those records would be futile, enter a formal finding of unavailability and notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2015).

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his vestibular disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary diagnostic testing must be conducted.  All pertinent symptomatology and findings must be reported in detail and in accordance with the VA rating criteria.  
The examiner must distinguish between any gait and balance symptoms and any occupational impairment attributable to the Veteran's service-connected vestibular disability, and any attributable to any non-service connected neurological disabilities.  In so opining, the examiner should address the lay statements of records as well as VA treatment records and the medical treatment records furnished by the SSA in January 2010.  

Any opinions offered should be accompanied by supporting rationales.  

If the examiner cannot provide any of the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation and identify what information would be necessary to provide a non-speculative opinion.

4.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his thyroid cancer.  The claims file and a copy of this remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Based on a physical examination of the Veteran, review of the claims file, and with consideration of the lay evidence pertaining to in-service and post-service symptoms, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's thyroid cancer began in service, manifested to a compensable degree within one year of separation from service, or is otherwise related to service, to include the Veteran's in-service exposure to radiation. 

5.  Thereafter, refer the case to VA's Under Secretary for Benefits in order to obtain an advisory opinion from VA's Under Secretary for Health in accordance with 38 C.F.R. § 3.311(c) (2015).  Arrange for the VA Chief Public Health and Environmental Hazards Officer, or any other appropriate VA official, to review the claims file and provide opinion addressing whether, based on the nature and location of the of the Veteran's service as described in his service personnel records, it is at least as likely as not (a 50 percent or greater probability) that the Veteran's thyroid cancer began in service, manifested to a compensable degree within one year of separation from service, or is otherwise related to service, to include the Veteran's in-service exposure to radiation.

The advisory opinion must specifically address the Veteran's lay statements and the VA examination report to be obtained on remand, as well as discussed the facts of the Veteran's case as they relate to the likelihood his thyroid cancer is related to active service.  As stated in the May 2015 JMR, reliance on statistical analysis alone is an inadequate.  

6.  Thereafter, if the required disability percentage under 38 C.F.R. § 4.16(a) (2015) is not met for any period on appeal prior to May 6, 2014, the claim must be referred to the Director of Compensation for consideration of an extraschedular TDIU rating under 38 C.F.R. § 4.16(b).

7.  After completing the requested development and any other development warranted, to include providing a contemporaneous VA psychiatric examination if warranted based on the additional evidence obtained on remand, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative.  Provide an appropriate amount of time for response.  Thereafter, return the case to the Board for review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




